IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

FRANKIE SILVESTRI,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0549

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 17, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Frankie Silvestri, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.